DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to a Request for Continued Examination filed on 2/25/2021.
Claims 1 and 29 have been amended.
No claims have been cancelled. Claims 4-5, 10, 12-13, 15-28, and 32 were cancelled previously.
No new claims have been added.
Claims 1-3, 6-9, 11, 14, 29-31, and 33-38 remain pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-9, 11, 14, 29-31, and 33-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-31 and 33-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claim 29, the claim recites “to select at least one transmission node for the data, to be retransmitted, corresponding to the terminal after instructing the terminal to enable a function of uplink and/or downlink retransmission across transmission nodes.” However, the claim previously recites a similar limitation “to select at least one transmission node for data packets, to be retransmitted, corresponding to a terminal upon determining that a transmission node corresponding to the terminal satisfies a condition for retransmission across transmission nodes.” It is therefore unclear if the claims are intended to require two different selections, or if the claim language “to select at least one transmission node for the data, to be retransmitted, corresponding to the terminal after instructing the terminal to enable a function of uplink and/or downlink retransmission across transmission nodes” is simply intended to recite that the earlier recited selection is simply performed “after instructing the terminal to enable a function of uplink and/or downlink retransmission across transmission nodes.” Claim 29 is thus indefinite. For the purpose of this examination, the Examiner will interpret claim 29 in line with the corresponding method claim 1 wherein only a single selection is performed, and the later recited claim language simply requires that the claimed “instructing” occur before the single “selection” step.	Regarding claims 30-31 and 33-38, the claims are rejected because they depend from rejected independent claim 29.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-9, 14, 29-31, 33-36, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZTE, “Considering on the user plane for the tight interworking between NR and LTE,” 3GPP TSG-RAN2 Meeting #93bis, April 11-15, 2016, 6 pgs., Dubrovnik, Croatia (provided by Applicant, ZTE hereinafter) in view of Xiong et al. (US 2018/0139014, Xiong hereinafter).	Regarding claims 1 and 29, ZTE teaches a method and a transmission device for retransmitting data (The NR SeNB may detect untransferred/unsuccessful RLC PDUs (e.g., PDUs 6, 7, 8, and 10) and trigger retransmission; ZTE; Fig. 4; Section 2.1, Proposal 2), the transmission device comprising: 	a target protocol layer responsible for managing transmission across transmission nodes (Data retransmission is performed at the Packet Data Convergence Protocol (PDCP) layer. The Examiner would also like to note that the PDCP layer may be broadly reasonably interpreted as the target protocol layer that performs the method steps recited in claim 1 and its dependent claims; ZTE; Fig. 4; Section 2.1, Proposal 2), and configured: 	to select at least one transmission node for data packets, to be retransmitted (As can be seen for instance in Fig. 4, the NR SeNB may detect untransferred/unsuccessful RLC PDUs (e.g., PDUs 6, 7, 8, and 10) and inform the MeNB to trigger the data retransmission. The MeNB may thus be reasonably interpreted as at least one transmission node for data packets to be retransmitted that is selected by the SeNB; ZTE; Fig. 4; Section 2.1, Proposal 2), upon determining that a transmission node satisfies a condition for retransmission across transmission nodes (Detection of untransferred/unsuccessful RLC PDUs may be reasonably interpreted as a determination that the MeNB satisfies a condition for retransmission across transmission nodes; ZTE; Fig. 4; Section 2.1, Proposal 2); and to retransmit the data packets through the transmission node selected by the processing module (As can be seen for instance in Fig. 4, the NR SeNB may detect untransferred/unsuccessful RLC PDUs (e.g., PDUs 6, 7, 8, and 10) and inform the MeNB to trigger the data retransmission. The MeNB may thus be reasonably interpreted as at least one transmission node for data packets to be retransmitted that is selected by the SeNB; ZTE; Fig. 4; Section 2.1, Proposal 2); and 	to receive and transmit data (As can be seen for instance in Fig. 4, the NR SeNB may perform data transmission/reception; ZTE; Fig. 4; Section 2.1, Proposal 2); 	the transmission device being a network-side device, or a terminal (The NR SeNB may be reasonably interpreted as a network-side device; ZTE; Fig. 4; Section 2.1, Proposal 2); and	to select at least one transmission node for the data, to be retransmitted (As can be seen for instance in Fig. 4, the NR SeNB may detect untransferred/unsuccessful RLC PDUs (e.g., PDUs 6, 7, 8, and 10) and inform the MeNB to trigger the data retransmission. The MeNB may thus be reasonably interpreted as at least one transmission node for data packets to be retransmitted that is selected by the SeNB; ZTE; Fig. 4; Section 2.1, Proposal 2).	However, ZTE does not specifically disclose the transmission device comprising:	a processor configured to read and execute program in memory; and	a transceiver under the control of the processor;	wherein packets to be transmitted correspond to a terminal; and	when the transmission device is a network-side device, and before selecting at least one transmission node for data packets, to be retransmitted, corresponding to a terminal, the processor is further configured to read and execute program in the memory:  	instructing the terminal to enable a function of uplink and/or downlink retransmission across transmission nodes, according to one or a combination of factors comprising: 	a capability of the terminal, 	frequencies corresponding to a plurality of connections for the terminal, and 	a type of traffic for the terminal.	Xiong teaches the transmission device (eNB; Xiong;Fig. 3; [0030], [0062]) comprising:	a processor configured to read and execute program in memory (The eNB may be comprised of a processor coupled to memory; Xiong; Fig. 3; [0030], [0062]); and	a transceiver under the control of the processor (The eNB may be comprised of a transceiver circuitry coupled to the processor; Xiong; Fig. 3; [0030], [0062]);	wherein packets to be transmitted correspond to a terminal (The eNB may retransmit data to a UE (i.e., a terminal), and such data may be broadly reasonably interpreted as corresponding to a terminal; Xiong; [0030]); and	when the transmission device is a network-side device (The eNB may be reasonably interpreted as a network-side device; Xiong; Fig. 3; [0030], [0062]), and before selecting at least one transmission node for data packets, to be retransmitted, corresponding to a terminal (Transmission of indicators in a PDCCH instructing the UE when to expect PSDCH transmissions may be broadly reasonably interpreted as occurring prior to the UE transmitting ACK/NACK feedback for PDSCH data that was not received; Xiong; [0030]), the processor is further configured to read and execute program in the memory: 	instructing the terminal to enable a function of uplink and/or downlink retransmission across transmission nodes (In order to enable retransmission of missing or erroneous data units, the eNB may transmit indicators in a PDCCH instructing the UE when to expect PSDCH transmissions such that the UE may detect such missing or erroneous data units and transmit ACK/NACK feedback for PDSCH data that was not received. Transmission of such indicators in the PDCCH may thus be broadly reasonably interpret as “enabling” a function of uplink and/or downlink retransmission across transmission nodes in the terminal; Xiong; [0030]), according to one or a combination of factors comprising: 	a capability of the terminal (Transmission of indicators in the PDCCH such that the terminal performs ACK/NACK retransmission accordingly may be broadly reasonably interpreted as being performed based on an expectation that the terminal has the capability to perform such ACK/NACK retransmission; Xiong; [0030]), 	frequencies corresponding to a plurality of connections for the terminal (The eNB may be broadly reasonably interpreted as transmitting the indicators in the PDCCH over frequencies used by the terminal. The transmission of indicators in the PDCCH for ACK/NACK transmission may thus be broadly reasonably interpreted as being transmitted according to frequencies corresponding to a plurality of connections for the terminal; Xiong; [0030]), and 	a type of traffic for the terminal (PDSCH transmissions may be broadly reasonably interpreted as a type of traffic for the terminal, and the transmission of indicators in the PDCCH to enable retransmission for PDSCH traffic may thus be broadly reasonably interpreted according to the transmission of the PDSCH type of traffic; Xiong; [0030]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Xiong regarding retransmission enablement in next generation networks with the teachings as in ZTE regarding retransmission in next generation networks. The motivation for doing so would have been to increase performance by enabling retransmission for devices and also by providing flexibility for HARQ acknowledgements/negative acknowledgements in next generation networks (Xiong; [0003], [0030]).	Regarding claims 2 and 30, ZTE and Xiong teach the limitations of claims 1 and 29 respectively.	ZTE further teaches the data packets to be retransmitted comprise PDUs and/or PDU segments corresponding to the target protocol layer (The data packets may comprise RLC PDUs; ZTE; Fig. 4; Section 2.1, Proposal 2).	Regarding claims 3 and 31, ZTE and Xiong teach the limitations of claims 1 and 29 respectively.	ZTE further teaches the transmission device is configured to: 	to transmit the data packets to be retransmitted, to selected transmission node so that the transmission node transmits the received data packets to be retransmitted (As can be seen in Fig. 4, if the data has been removed from the MeNB, the SeNB may forward the data for retransmission; ZTE; Fig. 4; Section 2.1, Proposal 2).	Xiong further teaches the transmission device comprises the processor configured to read and execute program in the memory (The eNB may be comprised of a processor coupled to memory; Xiong; Fig. 3; [0030], [0062]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Xiong regarding retransmission enablement in next generation networks with the teachings as in ZTE regarding retransmission in next generation networks. The motivation for doing so would have been to increase performance by enabling retransmission for devices and also by providing flexibility for HARQ acknowledgements/negative acknowledgements in next generation networks (Xiong; [0003], [0030]).	Regarding claims 6 and 33, ZTE and Xiong teach the limitations of claims 1 and 29 respectively.	Xiong further teaches the condition for retransmission across transmission nodes comprises at least one of followings: 	it is determined that there is a data packet failing to be transmitted, according to a received status report from a lower layer; (The UE may detect such missing or erroneous data units and transmit ACK/NACK feedback for PDSCH data that was not received. Feedback such as a NACK may be broadly reasonably interpreted as a received status report from a reception device from which it may be determined that there is a data packet failing to be transmitted; Xiong; [0030]); or 	it is determined that there is a data packet failing to be transmitted, after a retransmission timer expires (The Examiner would like to note that the rest of the claimed limitations appear to be recited in the alternative to the above taught limitation, and that it is therefore not necessary for the prior art to provide such teachings).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Xiong regarding retransmission enablement in next generation networks with the teachings as in ZTE regarding retransmission in next generation networks. The motivation for doing so would have been to increase performance by enabling retransmission for devices and also by providing flexibility for HARQ acknowledgements/negative acknowledgements in next generation networks (Xiong; [0003], [0030]).	Regarding claims 7 and 34, ZTE and Xiong teach the limitations of claims 6 and 33 respectively.	Xiong further teaches the status report of the reception device is transmitted by a counterpart protocol layer, in the reception device, of the target protocol layer in the transmission device upon reception of a PDU comprising a probing instruction; or 	the status report of the reception device is transmitted by a counterpart protocol layer, in the reception device, of the target protocol layer in the transmission device upon detecting a PDU loss (Devices may include a protocol stack including PHY, MAC, RLC, PDCP, and/or RRC layers. The status report of the reception device (i.e., ACK/NACK) responsible for triggering retransmission by the target protocol layer may be broadly reasonably interpreted as being transmitted by a counterpart protocol layer responsible for retransmission in the reception device; Xiong; [0030], [0043]); or (The Examiner would like to note that the rest of the claimed limitations appear to be recited in the alternative to the above taught limitation, and that it is therefore not necessary for the prior art to provide such teachings).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Xiong regarding retransmission enablement in next generation networks with the teachings as in ZTE regarding retransmission in next generation networks. The motivation for doing so would have been to increase performance by enabling retransmission for devices and also by providing flexibility for HARQ acknowledgements/negative acknowledgements in next generation networks (Xiong; [0003], [0030]).	Regarding claims 8 and 35, ZTE and Xiong teach the limitations of claims 6 and 33 respectively.	Xiong further teaches the status report of the reception device is based upon target protocol layer PDUs, or PDU segments corresponding to the target protocol layer PDUs (Transmissions and retransmissions may be performed using data packets. ACKs/NACKs corresponding to such data packets may be broadly reasonably interpreted as a status report based upon packet data units (PDUs) at the protocol layer responsible for retransmission; Xiong; [0030], [0043]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Xiong regarding retransmission enablement in next generation networks with the teachings as in ZTE regarding retransmission in next generation networks. The motivation for doing so would have been to increase performance by enabling retransmission for devices and also by providing flexibility for HARQ acknowledgements/negative acknowledgements in next generation networks (Xiong; [0003], [0030]).	Regarding claims 9 and 36, ZTE and Xiong teach the limitations of claims 1 and 29 respectively.	ZTE further teaches the transmission device is further configured to: 	to select at least one of the other transmission nodes than a specific transmission node (As can be seen for instance in Fig. 4, the NR SeNB (i.e., a specific transmission node) may detect untransferred/unsuccessful RLC PDUs (e.g., PDUs 6, 7, 8, and 10) and inform the MeNB (i.e., at least one of the other transmission nodes) to trigger the data retransmission. The MeNB may thus be reasonably interpreted as at least one of the other transmission nodes for data packets to be retransmitted that is selected by the SeNB; ZTE; Fig. 4; Section 2.1, Proposal 2), wherein the specific transmission node is a transmission node, which fails to transmit data, and for which a current link has not been resumed (As can be seen for instance in Fig. 4, the NR SeNB failed to transmit RLC PDUs. Such a failure may be broadly reasonably interpreted as a current link that has not been resumed; ZTE; Fig. 4; Section 2.1, Proposal 2).	Xiong further teaches the transmission device comprises the processor configured to read and execute program in the memory (The eNB may be comprised of a processor coupled to memory; Xiong; Fig. 3; [0030], [0062]); and	the transmission nodes corresponding to the terminal (The eNB may retransmit data to a UE (i.e., a terminal). Such a transmission node that transmits data to a UE may be broadly reasonably interpreted as a transmission node that corresponds to a terminal; Xiong; [0030]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Xiong regarding retransmission enablement in next generation networks with the teachings as in ZTE regarding retransmission in next generation networks. The motivation for doing so would have been to increase performance by enabling retransmission for devices and also by providing flexibility for HARQ acknowledgements/negative acknowledgements in next generation networks (Xiong; [0003], [0030]).	Regarding claims 14 and 38, ZTE and Xiong teach the limitations of claims 1 and 29 respectively.	ZTE further teaches the processor is further configured to read and execute program in the memory: 	when the data packets to be transmitted comprise data packets to be initially transmitted, and data packets to be retransmitted, to transmit the data packets to be retransmitted (As can be seen for instance in Fig. 4, the RLC PDUs to be retransmitted are added to the RLC transmission queue. Such packets queued for transmission may be broadly reasonably interpreted as being transmitted over all future RLC PDUs queued for initial transmission; ZTE; Fig. 4; Section 2.1, Proposal 2).	Regarding claims 2-4, 6-9, 11, and 14, the Examiner would like to note that such claims were combined with their corresponding apparatus dependent claims for conciseness even though some of such claims use language that recite actions being performed by “the target protocol layer”, and such a layer is not always mentioned in their corresponding apparatus dependent claims (the differences between claims 6 and 33 for example). Any actions specifically stated by such claims as being performed by the target protocol layer of the transmitting device may be reasonably interpreted as being (The Examiner would also like to note that the PDCP layer may be broadly reasonably interpreted as the target protocol layer that performs the method steps recited in claim 1 and its dependent claims; ZTE; Fig. 4; Section 2.1, Proposal 2).
Claims 11 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZTE, “Considering on the user plane for the tight interworking between NR and LTE,” 3GPP TSG-RAN2 Meeting #93bis, April 11-15, 2016, 6 pgs., Dubrovnik, Croatia (provided by Applicant, ZTE hereinafter) and Xiong et al. (US 2018/0139014, Xiong hereinafter) in view of Dudda et al. (US 2015/0326456, Dudda hereinafter).	Regarding claims 11 and 37, ZTE and Xiong teach the limitations of claims 1 and 29 respectively.	ZTE further teaches the processor is further configured to read and execute program in the memory: 	to select data packets to be transmitted, by the transmission node, in a transmission window in an ascending order of their SNs (As can be seen for instance in Fig. 4, the RLC PDUs selected to be initially transmitted having an ascending order of SNs from 1 to 10. Such a transmission may be broadly reasonably interpreted as a transmission window; ZTE; Fig. 4; Section 2.1, Proposal 2); 	the selected data packets to be transmitted are data packets to be initially transmitted, or data packets to be retransmitted (The RLC PDUs selected to be initially transmitted may be broadly reasonably interpreted as data packets to be initially transmitted; ZTE; Fig. 4; Section 2.1, Proposal 2); 	wherein a lower bound of the transmission window is a sum of a maximum value and a step value, and the maximum value is a value of SNs corresponding to data packets that have been discarded, and SNs corresponding to data packets that have been correctly received (The Examiner would like to note that the claim language does not appear to initially require that any packets have been discarded or that any packets have been correctly received. In such a case wherein no data packets have been discarded or correctly received, such a maximum value may be reasonably interpreted as being 0. The SNs of the RLC PDUs begin at 1, which may be reasonably interpreted as 0 (no previous packets have been received or discarded) plus a step value of 1. The lower bound of the transmission window may thus be reasonably interpreted as having a sum of a maximum value and a step value. The lower bound of the transmission window may thus be reasonably interpreted as having a sum of a maximum value and a step value; ZTE; Fig. 4; Section 2.1, Proposal 2).	However, ZTE and Xiong do not specifically disclose the PDUs are transmitted in a transmission window;		a length of the transmission window is a preset length;	the processor is further configured to read and execute program in the memory: 		to perform a window pulling operation on the transmission window after a window-pulling condition is satisfied; 		wherein the window-pulling condition comprises at least one of followings: 		a retransmission stop timer of a PDU corresponding to the lower bound of the transmission window expires; 		a PDU corresponding to the lower bound of the transmission window is retransmitted through N transmission nodes, but fails to be retransmitted, wherein N is a positive integer; and 		a PDU corresponding to the lower bound of the transmission window is transmitted successfully.	Dudda teaches the PDUs are transmitted in a transmission window (PDUs may be transmitted using a transmission window; Dudda; [0031], [0046]-[0047]);		a length of the transmission window is a preset length (The window may have a set sequence number space and may thus be reasonably interpreted as having a preset length; Dudda; [0031], [0046]-[0047]);(The transmission device may be comprised of a processor coupled to memory; Dudda; Fig. 8; [0074]): 		to perform a window pulling operation on the transmission window after a window-pulling condition is satisfied (A pull-based reordering mechanism may be used, wherein each newly successfully delivered PDCP PDU by MeNB 115A RLC to UE 110 or by SeNB 115B RLC to UE 110 pulls the reordering window of the PDCP entity upwards. A window pulling operation may thus be reasonably interpreted as being performed in response to satisfaction of a window-pulling condition (i.e., successful transmission of the current PDU); Dudda; [0031], [0046]-[0047]); 		wherein the window-pulling condition comprises at least one of followings: 		a retransmission stop timer of a PDU corresponding to the lower bound of the transmission window expires; 		a PDU corresponding to the lower bound of the transmission window is retransmitted through N transmission nodes, but fails to be retransmitted, wherein N is a positive integer; and 		a PDU corresponding to the lower bound of the transmission window is transmitted successfully (A pull-based reordering mechanism may be used, wherein each newly successfully delivered PDCP PDU by MeNB 115A RLC to UE 110 or by SeNB 115B RLC to UE 110 pulls the reordering window of the PDCP entity upwards. Successful transmission of the current PDU (i.e., the lower bound PDU) may thus be broadly reasonably interpreted as leading to a window pulling operation and thus as a window-pulling condition; Dudda; [0031], [0046]-[0047]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Dudda with the teachings as in ZTE and Xiong. The motivation for doing so would have been to increase performance by preventing hyper frame number (HFN) de-sync (Dudda; [0005]-[0006]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ERIC MYERS/Primary Examiner, Art Unit 2474